 



Exhibit 10.5.5
 
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made by and
between           (“Recipient”) and InfraSource Services, Inc., a Delaware
corporation (the “Company”), as of          , 200  . Capitalized terms used but
not otherwise defined in this Agreement shall have the respective meanings set
forth in the Company’s 2004 Omnibus Stock Incentive Plan (the “Plan”).
 
On          , 200   (the “Date of Grant”), the Board of Directors of the Company
(the “Board”), in its capacity as Administrator under the Plan, awarded the
Recipient a Restricted Stock Award, pursuant to which the Recipient was
awarded           shares of common stock of the Company (“Common Stock”), par
value $.001 per share (the “Unvested Shares”), pursuant to and subject to the
terms and conditions of the Plan and this Agreement. The Restricted Stock Award
is made to the Recipient as compensation for his services as a member of the
Board of Directors of the Company.
 
1. Repurchase Option.
 
(a) If Recipient’s service as a director with the Company or any Parent or
Subsidiary is terminated for any reason, including death or Disability (such
date of termination of service is hereinafter referred to as the “Termination
Date”), the Company shall have the right, but not the obligation, to purchase
from Recipient, or Recipient’s personal representative, as the case may be, any
or all of the Recipient’s Unvested Shares that have not become vested pursuant
to Section 1(d) of this Agreement as of the Termination Date, at the par value
of the Unvested Shares (the “Repurchase Option”) and otherwise in accordance
with the terms set forth below.
 
(b) The Company may exercise its Repurchase Option by delivering personally or
by registered mail, to Recipient (or his transferee or legal representative, as
the case may be), within twelve (12) months after the date of termination, a
notice in writing indicating the Company’s intention to exercise the Repurchase
Option and setting forth a date for closing not later than thirty (30) days from
the mailing of such notice. The closing shall take place at the Company’s
office. At the closing, the holder of the certificates for the Unvested Shares
being transferred shall deliver the stock certificate or certificates evidencing
the Unvested Shares, and the Company shall deliver the purchase price therefor.
 
(c) If the Company does not elect to exercise the Repurchase Option conferred
above by giving the requisite notice within twelve (12) months following the
Termination Date, the Repurchase Option shall terminate.
 
(d) Subject to the provisions of Section 1(a) and 1(b) above, and subject to
termination pursuant to section 1(c) above, and provided that the applicable
Share Vesting Event (as hereinafter defined) occurs prior to the Recipient’s
Termination Date, the Repurchase Option shall automatically terminate, and the
Unvested Shares shall become vested (“Shares”) on the earlier to occur of:
(i) the applicable Share Vesting Date (as hereinafter defined), and (ii) upon a
Change in Control of the Company ((i) and (ii) individually and collectively
referred to as a “Share Vesting Event”). The Share Vesting Date is the earliest
date (other than a Change in Control) on which the Repurchase Option shall
terminate with respect to all Unvested Shares and shall be          ,     .
 
(e) For the purposes of this Agreement, “Change in Control” shall mean: (A) a
merger, consolidation, share exchange, spin-out or other reorganization
involving at least 50% of the voting securities of the Company; (B) a complete
liquidation or dissolution of the Company; or (C) the sale or other disposition
of all or substantially all of the assets of the Company and its Subsidiaries to
any person (other than a transfer to another Subsidiary of the Company).
 
2. Transferability of the Shares; Escrow.
 
(a) Recipient hereby authorizes and directs the Secretary of the Company, or
such other person designated by the Company, to take such steps as may be
necessary to cause the transfer of the Unvested Shares as to which the
Repurchase Option has been exercised from Recipient to the Company.
 
(b) To insure the availability for delivery of Recipient’s Unvested Shares upon
repurchase by the Company pursuant to the Repurchase Option under Section 1,
Recipient hereby appoints the Secretary of the





--------------------------------------------------------------------------------



 



Company, or any other person designated by the Company as escrow agent, as his
attorney-in-fact to sell, assign and transfer unto the Company such Unvested
Shares, if any, repurchased by the Company pursuant to the Repurchase Option and
shall, upon execution of this Agreement, deliver and deposit with the Secretary
of the Company, or such other person designated by the Company, the share
certificates representing the Unvested Shares, together with the stock
assignment duly endorsed in blank, attached hereto as Exhibit A. The Unvested
Shares and stock assignment shall be held by the Secretary in escrow, pursuant
to the Joint Escrow Instructions of the Company and Recipient attached as
Exhibit B hereto, until the Company exercises its Repurchase Option, until such
Unvested Shares are vested, or until such time as this Agreement no longer is in
effect. As a further condition to the Company’s obligations under this
Agreement, the spouse of the Recipient, if any, shall execute and deliver to the
Company the Consent of Spouse attached hereto as Exhibit C. Upon vesting of the
Unvested Shares pursuant to the provisions of Section 1(d) of this Agreement,
the escrow agent shall promptly deliver to the Recipient the certificate or
certificates representing such Shares in the escrow agent’s possession belonging
to the Recipient in accordance with the terms of the Joint Escrow Instructions,
and the escrow agent shall be discharged of all further obligations hereunder;
provided, however, that the escrow agent shall nevertheless retain such
certificate or certificates if so required pursuant to other restrictions
imposed pursuant to this Agreement.
 
(c) The escrow agent shall not be liable for any act it may do or omit to do
with respect to holding the Shares in escrow and while acting in good faith and
in the exercise of its judgment.
 
(d) Any purported transfer or sale of the Shares shall be subject to
restrictions on transfer imposed by any applicable state and Federal securities
laws. Any transferee shall hold such Shares subject to all the provisions hereof
and shall acknowledge the same by signing a copy of this Agreement.
 
3. Ownership, Voting Rights, Duties.  This Agreement shall not affect in any way
the ownership, voting rights or other rights or duties of Recipient, except as
specifically provided herein.
 
4. Legends.  The share certificate or certificates evidencing the Shares issued
hereunder shall be endorsed with the following legend (in addition to any other
legend or legends required under applicable Federal and state securities laws):
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.
 
Upon lapse of such restrictions on transfer, the Company shall direct the
Company’s transfer agent to remove such legend.
 
5. Adjustments.  All rights and obligations under this Agreement are subject to
Section 3 of the Plan, the terms of which are incorporated herein by this
reference.
 
6. Notices.  All notices and other communications under this Agreement shall be
in writing and shall be given by facsimile or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing or 24 hours after transmission by facsimile to
the respective parties named below:
 

     
If to Company:
  InfraSource Services, Inc.
100 West Sixth Street
Suite 300
Media, PA 19063
Attention: General Counsel
Facsimile: (610) 480-8095      
If to Recipient:
       

    at the address listed on the signature page to this
Agreement




2



--------------------------------------------------------------------------------



 



Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.
 
7. Survival of Terms.  This Agreement shall apply to and bind Recipient and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.
 
8. Section 83(b) Election.  Recipient hereby acknowledges that he has been
informed that, with respect to the Unvested Shares, an election may be filed by
the Recipient with the Internal Revenue Service, within 30 days after the award
of the Shares, electing pursuant to Section 83(b) of the Code to be taxed
currently on any difference between the aggregate acquisition price of the
Shares and the aggregate Fair Market Value of the Shares on the date of
acquisition. A form of such election is attached hereto as Exhibit D.
 
Recipient acknowledges that it is Recipient’s sole responsibility and not the
Company’s to file timely the election under Section 83(b) of the Code, even if
Recipient requests the Company or its representative to make this filing on
Recipient’s behalf.
 
9. Representations.  Recipient has reviewed with his own tax advisors the
Federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Recipient is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Recipient understands that he (and not the Company) shall be
responsible for any tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement.
 
10. Incorporation of Plan.  The Plan is hereby incorporated by reference and
made a part hereof.
 
11. Amendments.  This Agreement may be amended or modified at any time only by
an instrument in writing signed by each of the parties hereto.
 
12. Agreement Not a Contract of Employment.  Neither this Agreement nor any
other action taken pursuant to this Agreement shall constitute or be evidence of
any agreement or understanding, express or implied, that the Recipient has a
right to continue to provide services as an officer, director, employee,
consultant or advisor of the Company or any Parent, Subsidiary or affiliate of
the Company for any period of time or at any specific rate of compensation.
 
13. Authority of the Board.  The Board shall have full authority to interpret
and construe the terms of this Agreement. The determination of the Board as to
any such matter of interpretation or construction shall be final, binding and
conclusive.
 
14. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Shares by any holder thereof in violation of the
provisions of this Agreement, will be valid, and the Company will not transfer
any of said Shares on its books unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to, and not in lieu of, any other remedies, legal
or equitable, available to enforce said provisions.
 
15. Market Stand-Off.  In connection with any underwritten public offering by
the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act of 1933, as amended, for such period as
the Company or its underwriters may request (such period not to exceed 180 days
following the date of the applicable offering), the Recipient shall not,
directly or indirectly, sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, or otherwise dispose of or
transfer, or agree to engage in any of the foregoing transactions with respect
to, any Shares without the prior written consent of the Company or its
underwriters.
 
16. Representation by Recipient.  Recipient represents that he has read this
Agreement and is familiar with its terms and provisions. Recipient hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Board upon any questions arising under this Agreement.


3



--------------------------------------------------------------------------------



 



 
IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.
 

     
RECIPIENT:
  INFRASOURCE SERVICES, INC.      

Signature  

     

Print Name  

Title      

Social Security Number          

         

Residence Address    




4



--------------------------------------------------------------------------------



 



EXHIBIT A
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED,           (the “Recipient”) hereby sells, assigns and
transfers unto INFRASOURCE SERVICES, INC., a Delaware corporation (the
“Company”),           (          ) shares of the Company’s Common Stock,
$0.001 par value per share (the “Common Stock”), standing in his name on the
books of said corporation represented by Certificate No.       herewith and does
hereby irrevocably constitute and appoint           to transfer the said stock
on the books of the within named corporation with full power of substitution in
the premises.
 
This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Award Agreement (the “Agreement”) of the Company and the
undersigned, dated           , 200 .
 

         
Dated:           
    Signature: _ _  


 
INSTRUCTIONS:  Please do not fill in any blanks other than the signature line.
The purpose of this Assignment Separate from Certificate is to enable the
Company to exercise its “repurchase option,” as set forth in the Agreement,
without requiring additional signatures on the part of the Recipient. This
Assignment Separate from Certificate must be delivered to the Company with the
above Certificate No.   .


A-1



--------------------------------------------------------------------------------



 



 
EXHBIT B
 
JOINT ESCROW INSTRUCTIONS
 
          , 200      
 
INFRASOURCE SERVICES, INC.
 
Attention: Secretary
 
As Escrow Agent for both INFRASOURCE SERVICES, INC., a Delaware corporation (the
“Company”), and           (“Recipient”) of the Company’s Common Stock (the
“Common Stock”) you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock Award
Agreement between the Company and Recipient, dated             , 200  (the
“Agreement”), in accordance with the following instructions:
 
1. In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) exercises the Company’s
repurchase option set forth in the Agreement (the “Repurchase Option”), the
Company shall give to Recipient and to you a written notice specifying the
number of shares of Common Stock (the “Shares”) to be purchased, the purchase
price, and the time for a closing hereunder at the principal office of the
Company. Recipient and the Company hereby irrevocably authorize and direct you
to close the transaction contemplated by such notice in accordance with the
terms of said notice.
 
2. At the closing, you are directed (a) to date the Assignment Separate From
Certificate necessary for the transfer in question, (b) to fill in the number of
Shares being transferred, and (c) to deliver same, together with the certificate
evidencing the Shares to be transferred, to the Company or its assignee, against
the simultaneous delivery to you of the purchase price for the number of Shares
purchased pursuant to the exercise of the Company’s Repurchase Option.
 
3. Recipient hereby irrevocably authorizes the Company to deposit with you any
certificates evidencing the Shares to be held by you hereunder and any additions
and substitutions to said Shares as set forth in the Agreement. Recipient does
hereby irrevocably constitute and appoint you as Recipient’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such Shares all
documents necessary or appropriate to make such Shares negotiable and to
complete any transaction herein contemplated, including but not limited to, the
filing with any applicable state blue sky authority of any required applications
for consent to, or notice of transfer of, the Shares. Subject to the provisions
of this Section 3, Recipient shall exercise all rights and privileges of a
shareholder of the Company while the stock is being held by you.
 
4. Upon written request of the Recipient, but not more than once following any
applicable Share Vesting Event, unless the Company’s Repurchase Option has been
exercised, you will deliver to Recipient a certificate or certificates
representing the aggregate number of Shares that are not then subject to the
Company’s Repurchase Option. Within 120 days after Recipient’s termination of
employment or service with the Company or any Parent or Subsidiary (each, as
defined in the Company’s 2004 Omnibus Stock Incentive Plan), you will deliver to
Recipient, or Recipient’s representative, as the case may be, a certificate or
certificates representing the aggregate number of Shares held or issued pursuant
to the Agreement and not purchased by the Company or its assignees pursuant to
exercise of the Company’s Repurchase Option.
 
5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of the same to Recipient and shall be discharged of all
further obligations hereunder.
 
6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
 
7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for


B-1



--------------------------------------------------------------------------------



 



Recipient while acting in good faith, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.
 
8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
 
10. You shall not be liable for the outlawing of any rights under the Statute of
Limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
 
11. You shall be entitled, at the expense of the Company, to employ such legal
counsel and other experts as you may deem necessary and proper to advise you in
connection with your obligations hereunder, may rely upon the advice of such
counsel, and may pay such counsel reasonable compensation therefor.
 
12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.
 
13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
 
14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or as otherwise provided in the Agreement, but you shall be
under no duty whatsoever to institute or defend any such proceedings.
 
15. All notices and other communications under this Joint Escrow Instructions
shall be in writing and shall be given by facsimile or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given three days after mailing or 24 hours after transmission by
facsimile to the


B-2



--------------------------------------------------------------------------------



 



respective parties named below at the following addresses or at such other
addresses as a party may designate by ten days’ advance written notice to each
of the other parties hereto:
 

     
If to Company:
  InfraSource Services, Inc.
100 West Sixth Street
Suite 300
Media, PA 19063
Attention: General Counsel
Facsimile: (610) 480-8095      
If to Recipient:
       

         

         

         

    Facsimile:      
If to the Escrow Agent:
  INFRASOURCE SERVICES, INC.           Corporate Secretary
100 West Sixth Street
Suite 300
Media, PA 19063
Facsimile: (610) 480-8095


 
16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.
 
17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
 
18. These Joint Escrow Instructions shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of Delaware.
 

     
RECIPIENT:
  INFRASOURCE SERVICES, INC.      

Signature  

By      

Print Name  

Title      

         

Residence Address          
ESCROW AGENT
         

Corporate Secretary    




B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
 
CONSENT OF SPOUSE
 
I,          , spouse of          , have read and hereby approve the Restricted
Stock Award Agreement by and between           and INFRASOURCE SERVICES, INC., a
Delaware corporation (the “Company”), dated          , 200  (the “Agreement”).
In consideration of the award of the Unvested Shares to my spouse, as set forth
in the Agreement, I hereby appoint my spouse as my attorney-in-fact with respect
to the exercise of any rights or obligations under the Agreement and agree to be
bound by the provisions of the Agreement insofar as I may have any rights in
said Agreement or any shares of Common Stock issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.
 

         
Dated:           , 200 
    Signature: _ _  




C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
 
ELECTION UNDER SECTION 83(b)
 
OF THE INTERNAL REVENUE CODE OF 1986
 
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:
 
The name address, taxpayer identification number and taxable year of the
undersigned are as follows:
 

NAME OF TAXPAYER:

 

NAME OF SPOUSE:

 

ADDRESS:

 

IDENTIFICATION NO. OF TAXPAYER:

 

IDENTIFICATION NUMBER OF SPOUSE:

 

TAXABLE YEAR:

 

 
1. The property with respect to which the election is made is described as
follows:           shares (the “Shares”) of the Common Stock of INFRASOURCE
SERVICES, INC. (the “Company”).
 
2. The date on which the property was transferred is:          , 20  .
 
3. The property is subject to the following restrictions:
 
The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions in such agreement.
 
4. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $          .
 
5. The amount (if any) paid for such property is: $          .
 
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
 
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.
 

         
Dated:     20  
 

        Taxpayer    


 
The undersigned spouse of taxpayer joins in this election.
 

         
Dated:     20  
 

        Spouse of Taxpayer    




D-1